Citation Nr: 0729882	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for disability exhibited 
by throat soreness. 

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for disability exhibited 
by defective vision. 

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral foot 
disability.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for a heart disorder, 
claimed as heart murmur. 

8.  Entitlement to an initial compensable disability rating 
for hemorrhoids, status post-surgery.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from November 1960 to 
October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran testified before the undersigned at 
that RO in April 2007. 

The issues of entitlement to service connection for bilateral 
hearing loss, bilateral tinnitus, hypertension, and whether 
there is new and material evidence to reopen service 
connection claims for disability exhibited by defective 
vision, bilateral foot disability and a heart disorder, and 
an initial compensable disability rating for hemorrhoids, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

By written statement dated in April 2007, the veteran 
indicated that he wanted to withdraw his appeal seeking to 
reopen a claim of service connection for disability exhibited 
by throat soreness, and the Board received such request prior 
to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal pertinent to the application to reopen a claim of 
service connection for disability exhibited by throat 
soreness have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected appeals from a May 2005 rating decision 
that, in pertinent part, denied the application to reopen a 
claim of service connection for disability exhibited by 
throat soreness.  In a written statement dated in April 2007, 
the veteran indicated that he was withdrawing this issue.  An 
appeal may be withdrawn at a hearing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2006).  The veteran's withdrawal by writing in April 2007 is 
valid.  Once the veteran withdrew this issue, there remained 
no allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review the denial of the application to reopen a claim of 
service connection for disability exhibited by throat 
soreness; this issue is dismissed.  38 U.S.C.A. § 7105 (West 
2002).


ORDER

The application to reopen a claim of service connection for 
disability exhibited by throat soreness is dismissed. 


REMAND

In light of the veteran's testimony before the undersigned at 
the April 2007 hearing, the Board concludes that additional 
development is necessary.  According to his testimony, the 
veteran receives treatment at VAMC Tucson for a number of 
conditions every month since 2004.  The claims file shows 
treatment only through December 2004.  Thus, the RO must 
obtain and incorporate medical records from December 2004 to 
the present before adjudication on the merits.  38 C.F.R. 
§ 3.159.  

Additionally, the veteran attested that he received annual 
physical examinations in connection with a Department of 
Transportation (DOT) requirement for truck drivers.  The 
veteran indicated that he last worked as a long distance 
trucker in 1998 (T. 15) and that he worked for Mayflower.  
(T. 15).  On remand, the RO should seek to obtain any DOT 
physicals from the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all medical records 
from VAMC Tucson from December 2004 to the 
present. 

2.  After obtaining any necessary 
authorization and information from the 
veteran, obtain copies of all DOT physical 
examinations of the veteran in connection 
with his employment.  If these records are 
unobtainable, a statement reflecting this 
determination should be included in the 
file.  

3.  After the development requested above 
has been completed to the extent possible, 
and any development performed by the RO in 
response to any newly obtained evidence, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto. The SSOC 
should address any due diligence performed 
by VA in assisting the veteran with the 
development of evidence. The SSOC should 
also address the veteran's assertion of 
continuity of symptomatology with the 
claimed disabilities (38 C.F.R. §§ 3.303, 
3.304 (2006).  Thereafter, the case should 
be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


